            Case 1:20-mc-00275-JPO Document 15 Filed 10/06/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------- X
IN RE APPLICATION OF KARAM SALAH :
AL DIN AWNI AL SADEQ FOR AN ORDER :                      Civil Action No. 1:20-mc-275-JPO
UNDER 28 U.S.C. § 1782 TO CONDUCT       :
DISCOVERY FOR USE IN FOREIGN            :
PROCEEDINGS                             :                Hon. J. Paul Oetken
                                        :
--------------------------------------- X


                          DECLARATION OF JAMES M. CROOCK

       JAMES M. CROOCK declares as follows

       1.       I am an English solicitor and am the International General Counsel for the global

law firm known commonly as Dechert, which is a combination of separate limited liability

partnerships and other entities registered in different jurisdictions, which, to the fullest extent

possible (and with exceptions in Hong Kong and Ireland to comply with local Bar rules),

collectively operate as a single firm.

       2.       Dechert operates in the United States as a Pennsylvania limited liability

partnership (“Dechert US”). Where permitted by local laws, Dechert offices are generally

established as branch offices of Dechert US. For example, Dechert’s operations in the United

Arab Emirates, Belgium, and Germany, are each conducted through branch offices of Dechert

US located in those countries.

       3.       In other jurisdictions where required or permitted by local law, Dechert has

established legal entities in foreign jurisdictions that engage in the practice of law in those

jurisdictions and that continue to operate as part of the singular Dechert firm. For example,

Dechert exists in the United Kingdom as an English limited liability partnership with registered

number OC306029 with its office in London, England which is authorised and regulated by the
            Case 1:20-mc-00275-JPO Document 15 Filed 10/06/20 Page 2 of 4




Solicitors Regulation Authority of England & Wales (“Dechert UK”). I am the general counsel

of Dechert UK and its Compliance Officer for Legal Practice registered as such with the

Solicitors Regulation Authority.

       4.       All of the partners of Dechert UK, like the partners of all of the entities that are

part of Dechert, are also partners of Dechert US.

       5.       Dechert’s global activities are directed by a single policy committee, which

consists of partners who work in offices around the globe. There is no separate policy committee

for Dechert US, Dechert UK, or any other entity within the Dechert family.

       6.       As part of Dechert’s commitment to operating globally as a single firm, Dechert

has a global policy and practice that materials held in one office or legal entity are treated as

being within the custody and control of each of the other entities. Physical and electronic

materials that are present in one office can generally be accessed by Dechert personnel working

in any office. As pertinent here, Dechert UK has control over, as well as the rights to possess

and inspect, physical and electronic documents held by Dechert US and vice versa.

       7.       Dechert UK and three of its current or former partners are defendants in Karam

Salah Al Din Awni Al Sadeq v. Dechert LLP, Neil Gerrard, David Hughes, and Caroline Black,

Claim No. QB-2020-00322 (“UK Litigation”), a case that arises out of Dechert’s legal

representation of the Government of Ras Al Khaimah (“RAK”) to assist with an investigation

into transactions carried out by the subsidiary companies of RAK Investment Authority

(“RAKIA”), which is also a Dechert client.

       8.       Dechert was engaged by the Investment and Development Office of the

Government of RAK in June 2013, and later by RAK Development LLC. The engagement

letters were signed with Dechert’s Dubai office, which is legally a branch of Dechert US.        The
             Case 1:20-mc-00275-JPO Document 15 Filed 10/06/20 Page 3 of 4




engagement letters are expressly governed by English law. Additionally, RAKIA directly

engaged Dechert US in 2016 for legal representation in an unrelated matter. However, pursuant

to general policies and practices that apply to all Dechert clients, Dechert has treated RAK and

RAKIA as clients of Dechert in its entirety.

        9.       Similarly, although Dechert UK is nominally the entity that has been sued in the

UK Litigation, Dechert has not asserted, and will not assert, any position in the UK Litigation

based on the technical distinction between Dechert UK and the other Dechert entities. For all

intents and purposes Dechert is participating in the UK Litigation as a singular, international

firm.

        10.      Dechert is represented in the UK Litigation by Mr. Edward Allen, a solicitor and

partner of Enyo Law LLP. I have instructed Mr. Allen that any discovery or disclosure

obligations in the UK Litigation should be addressed to Dechert in its entirety and he should not

assert any objection to such obligations on the grounds that any specific document is currently

controlled by a Dechert entity other than Dechert UK. In other words, to the extent that

documents currently held by Dechert US are relevant and otherwise discoverable under English

law in the UK Litigation, I have instructed Mr. Allen to produce such documents in the UK

Litigation irrespective of which Dechert entity holds or controls those documents. Dechert has

followed the same procedure in the past and has produced documents held in the United States in

English legal proceedings regardless of which specific Dechert entity was sued in the English

legal proceedings.

        11.      I also am familiar with a legal proceeding with the caption Ras Al Khaimah

Investment Authority v. Farhad Azima, Case No. HC-2016-002798, which was litigated before

the High Court of Justice Business and Property Courts of England and Wales, Business List
         Case 1:20-mc-00275-JPO Document 15 Filed 10/06/20 Page 4 of 4




(ChD), because one of my partners, Mr. Gerrard, provided testimony in that matter. It is my

understanding that this matter arose out of RAKIA’s claim for damages from Mr. Azima arising

from, among other things, Mr. Azima’s fraudulent misrepresentations about a failed business

venture. Mr. Azima counterclaimed against RAKIA, alleging that RAKIA had hacked his

computer to obtain the documents on which it based its claims. RAKIA prevailed on its

damages claim in the Azima Litigation and the court dismissed Mr. Azima’s counterclaims. Mr.

Azima has been granted permission to appeal the judgment.

        12.    Mr. Hughes, one of the individual defendants in the UK Litigation, left Dechert to

join another firm on May 31, 2017. Mr. Gerrard, another of the individual defendants,

announced his retirement on August 26, 2020, which will become effective on December 31,

2020.

        I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.


Executed on October 6 , 2020



______________________
James M. Croock
